 


109 HR 19 IH: To require employers to conduct employment eligibility verification.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 19 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Calvert (for himself, Mr. Hunter, Mr. Gallegly, Mr. Sensenbrenner, Mrs. Blackburn, Mr. Issa, Mrs. Bono, Mr. Gary G. Miller of California, Mr. Cunningham, Mr. Rohrabacher, Mr. Dreier, and Mr. Royce) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require employers to conduct employment eligibility verification. 
 
 
1.Requirement for employers to conduct employment eligibility verification 
(a)Renaming of basic pilot programThe basic pilot program established under section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a note) is hereby renamed as the Employment Eligibility Verification System (and is referred to in this section as such).  
(b)Extension of scope of programThe Secretary of Homeland Security shall provide for the implementation of the Employment Eligibility Verification System throughout the United States on a timely basis, consistent with the implementation of subsection (c) and such System shall continue in operation permanently and shall not terminate. 
(c)Requirement for use of employment eligibility verification 
(1)In generalSubject to paragraph (3), any person or other entity that hires any individual for employment in the United States shall participate in the Employment Eligibility Verification System. 
(2)Sanctions for noncompliance; continuation of current compliance authorityThe provisions of paragraph (2) of section 402(e) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a note) shall apply with respect to a person or entity required to participate in the Employment Eligibility Verification System in the same manner as such paragraph applies to a person or entity required to participate under such subsection. 
(3)Phasing-in of requirementSubject to paragraph (2), the requirement of paragraph (1) shall only apply to persons and other entities as follows: 
(A)As of the date that is 1 year after the date of the enactment of this Act, such requirement shall apply only to a person or other entity that employs more than 10,000 individuals in the United States. 
(B)As of the date that is 2 years after the date of the enactment of this Act, such requirement shall apply only to a person or other entity that employs more than 5,000 individuals in the United States. 
(C)As of the date that is 3 years after the date of the enactment of this Act, such requirement shall apply only to a person or other entity that employs more than 1,000 individuals in the United States. 
(D)As of the date that is 4 years after the date of the enactment of this Act, such requirement shall apply only to a person or other entity that employs more than 500 individuals in the United States. 
(E)As of the date that is 5 years after the date of the enactment of this Act, such requirement shall apply only to a person or other entity that employs more than 250 individuals in the United States. 
(F)As of the date that is 6 years after the date of the enactment of this Act, such requirement shall apply only to a person or other entity that employs more than 100 individuals in the United States. 
(G)As of the date that is 7 years after the date of the enactment of this Act, such requirement shall apply to any person or other entity that employs 1 or more individuals in the United States. 
(4)Voluntary participation of employers not subject to requirementNothing in this subsection shall be construed as preventing a person or other entity that is not subject to the requirement of paragraph (1) pursuant to paragraph (2) or (3) from voluntarily participating in the Employment Eligibility Verification System.  
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be required to carry out the Employment Eligibility Verification System throughout the United States  
 
